                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LAWRENCE HALEY,                                  Case No. 18-cv-07542-HSG
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE WHY
                                                                                             MOTION SHOULD NOT BE
                                   9             v.                                          GRANTED
                                  10        CLARK CONSTRUCTION GROUP-                        Re: Dkt. No. 23
                                            CALIFORNIA, INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On May 21, 2019, Defendant filed a motion requesting that the Court modify its
                                  15   scheduling order to provide that trial will be a bench rather than a jury trial. Dkt. No. 23. To date,
                                  16   Plaintiff has not filed his opposition, although he has been actively participating in the case.
                                  17           In general, an opposition must be filed and served “not more than 14 days after the motion
                                  18   was filed.” L.R. 7-3(a). The Court may interpret a failure to oppose a motion as a concession that
                                  19   the motion should be granted. See GN Resound A/S v. Callpod, Inc., No. C 11-04673 SBA, 2013
                                  20   WL 1190651, at *5 (N.D. Cal. Mar. 21, 2013) (construing plaintiff’s failure to oppose defendant’s
                                  21   argument as a concession of said argument); see also Marziano v. Cty of Marin, No. C-10-2740
                                  22   EMC, 2010 WL 38955258, at *4 (N.D. Cal. Oct. 4, 2010) (interpreting plaintiff’s failure to oppose
                                  23   defendant’s motion to dismiss as a concession that the claim at issue should be dismissed).
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                   1          Because Plaintiff failed to oppose Defendant’s motion within the mandated period of 14

                                   2   days, the Court may, in its discretion, grant Defendant’s motion. See Marziano, 2010 WL

                                   3   38955258, at *4. The Court thus ORDERS Plaintiff to show cause by September 20, 2019 why

                                   4   Defendant’s motion should not be granted in light of Plaintiff’s failure to oppose the motion.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: 9/16/2019

                                   8                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
